DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 02/22/2022 have been fully considered.
Claims 1-10, 12-19 and 21-22 are pending for examination. Claims 11 and 20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aknine (USPGPUB 2013/0102863 – applicant cited) in view of Lumba et al. (USPGPUB 2004/0082842). In regard to claims 1 and 16, Aknine discloses an oximeter probe and a method (Figs. 1-4 and associated descriptions; [0013]) comprising a housing (element 105, Figs. 1-3 and associated descriptions) defining a first cavity (element 115, Figs. 1-3 and associated descriptions) and a second cavity (element 120, Figs. 1-3 and associated descriptions); the first cavity comprising a first light emitter that emits a first emitted light of a first wavelength (one of the LEDs in .
Aknine does not specifically disclose the divider has an edge that extends to a height above a housing edge.
Lumba discloses a fetal oximeter (Figs. 9-11 and associated descriptions) comprises a housing (element 47, Fig. 9 and associated descriptions), LEDs (element 24, Fig. 9 and associated descriptions), a detector (element 23, Fig. 9 and associated descriptions), and a divider has an edge that extends to a height above a housing edge (barrier 50 has an upper surface that extends to a height above an edge of the housing, Fig. 9 and associated descriptions; [0036]).

	In regard to claim 2, Aknine as modified by Lumba discloses the two light emitters are LED light emitters ([0024] of Aknine).
In regard to claim 3, Aknine as modified by Lumba discloses the light emitters include a first light emitter that emits light with a wavelength of 640 nm to 680 nm and a second light emitter emits light with a wavelength of 870 nm to 920 nm ([0024] of Aknine).
In regard to claims 5 and 17, Aknine as modified by Lumba discloses the transparent cap that allows the first and second emitted light to reach the fetus and receive the reflected light to the detector (Fig. 2 and associated descriptions; [0020] of Aknine).
In regard to claim 6, Aknine as modified by Lumba discloses the transparent cap is made from a flexible material ([0020] of Aknine).
In regard to claim 7, Aknine as modified by Lumba discloses the flexible material comprises an elastomeric material ([0020] of Aknine).

In regard to claim 9, Aknine as modified by Lumba discloses the transparent cap acts as a watertight seal to prevent fluid ingress into the first and second cavities ([0021]; [0027] of Aknine).
In regard to claims 10 and 19, Aknine as modified by Lumba discloses the oximeter probe is configured to measure the oxygen saturation in the fetus from a distance ([0028] of Aknine).
In regard to claim 12, Aknine as modified by Lumba discloses the housing is 0.5 inches in diameter ([0022] of Aknine).
In regard to claim 13, Aknine as modified by Lumba discloses the housing is 2.2 inches long ([0022] of Aknine).
In regard to claim 14, Aknine as modified by Lumba discloses the detector comprises silicon photodiodes that produce current linearly proportional to an intensity of the reflected light received at the detector ([0025] of Aknine).
In regard to claim 15, Aknine as modified by Lumba discloses the detector detects absorption and/or scattering of the reflected light from the fetus ([0025] of Aknine).
In regard to claim 18, Aknine as modified by Lumba discloses the transparent cap extends into the first and second cavities, and wherein the transparent cap acts as a watertight seal to prevent fluid ingress into the first and second cavities (refers to claims 8 and 9 above).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aknine and Lumba as applied to claims 1-3, 5-10, 12-19 and 21-22 above, and further in view of Zakharov et al. (USPGPUB 2015/0190063 0 cited in previous action). In regard to claim 4, Aknine as modified by Lumba discloses the probe comprises an additional LED to emit a third wavelength ([0024] of Aknine) but does not specifically disclose a third light emitter that emits an emitted light of 550 nm to 620 nm configured to detection of other tissue bio parameters.
Zakharov teaches an oximetry device (Figs, 1 and 4 and associated descriptions) comprises red and infrared LEDs (elements 46.1 and 46.2, Fig. 4 and associated descriptions; [0098]) and a third LED which emits green wavelength for heart rate estimation and/or a heart pulse wave parameter and/or other physiological properties of blood (element 46.3, Fig. 4 and associated descriptions; [0050-0052]; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe (Aknine as modified by Lumba) to incorporate a green wavelength as a third wavelength as taught by Zakharov, since both devices are optical oximetry systems and one of ordinary skill in the art would have recognized that green wavelengths facilitate measuring heart rate and/or a heart pulse wave parameter and/or other physiological properties of blood (see Zakharov). The rationale would have been to obtain more information of the blood.

Response to Arguments
Applicant’s arguments, see page 7 of remarks, filed on 02/22/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-20 have been withdrawn. 
Applicant’s amendment and argument with respect to claims 1 and 16 and new claims 21-22 filed on 02/22/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791